DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 25 March 2021 is acknowledged.  The traversal is on the grounds that groups I and II should be examined together since group II includes the elements of claim 1. This is not found persuasive because although groups I and II share the same technical feature of the flange connecting assembly of claim 1, the feature does not make a contribution over the prior art, as shown below. The requirement is still deemed proper and is therefore made FINAL.
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (USP 4,648,631).
In regards to claim 1, Bryant discloses a flanged connecting assembly, characterized by comprising: 
a first flange (60); 
a second flange (26) with a diameter greater than the diameter of the first flange; and 
a third flange (10), provided with a first portion and a second portion forming a step; 
wherein the first portion is fitted to the first flange through a first sealing element (72), and the second portion is fitted to the second flange through a second sealing element (42); and 
the first flange and the second flange are spaced from each other by a first distance (shown in fig. 1).
In regards to claim 2, Bryant further discloses the first sealing element and/or the second sealing element is a gasket (shown in fig. 1).
In regards to claim 3, Bryant further discloses the first sealing element and/or the second sealing element is an O-shaped ring (shown in fig. 1).
In regards to claim 4, Bryant further discloses the thicknesses of the first sealing element and/or the second sealing element is less than or equal to the first distance (shown in fig. 2).
In regards to claim 5, Bryant further discloses the first portion is fitted to the first flange through fastening by blind hole bolts (64); and/or the second portion is fitted to the second flange through fastening by through hole bolts (32).
In regards to claim 6, Bryant further discloses the depth of the step is greater than the thickness of the first flange (shown in fig. 1).
In regards to claim 7, Bryant discloses a pipeline connector, characterized by comprising: 

a second pipeline (16), provided with a second flange (26) at one end, the diameter of the second flange being greater than the diameter of the first flange; and 
a third flange (10), provided with a first portion and a second portion forming a step; 
wherein the first portion is fitted to the first flange through a first sealing element (72), and the second portion is fitted to the second flange through a second sealing element (42); 
and the first flange and the second flange are spaced from each other by a first distance (shown in fig. 1).
In regards to claim 9, Bryant further discloses the first sealing element and/or the second sealing element is a gasket (shown in fig. 1).
In regards to claim 10, Bryant further discloses the first sealing element and/or the second sealing element is an O-shaped ring (shown in fig. 2).
In regards to claim 11, Bryant further discloses the thicknesses of the first sealing element and/or the second sealing element is less than or equal to the first distance (shown in fig. 1).
In regards to claim 12, Bryant further discloses the first sealing element is made of an elastic material (see column 2, line 13-16), and the first sealing element has a flexibility of telescoping between a diameter value of the first flange and a diameter value of the first pipeline (fig. 1 shows this capability).
In regards to claim 13, Bryant further discloses the first portion is fitted to the first flange through fastening by blind hole bolts (64); and/or the second portion is fitted to the second flange through fastening by through hole bolts (32).
In regards to claim 14, Bryant further discloses the depth of the step is greater than the thickness of the first flange (shown in fig. 1).

Claims 1-3 an d 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kircher (USP 2,831,708).
In regards to claim 1, Kircher discloses a flanged connecting assembly, characterized by comprising: 
a first flange (10); 
a second flange (22) with a diameter greater than the diameter of the first flange; and 
a third flange (18), provided with a first portion and a second portion forming a step; 
wherein the first portion is fitted to the first flange through a first sealing element (16), and the second portion is fitted to the second flange through a second sealing element (24); and 
the first flange and the second flange are spaced from each other by a first distance (shown in fig. 2).
In regards to claim 2, Kircher further discloses the first sealing element and/or the second sealing element is a gasket (shown in fig. 2).
In regards to claim 3, Kircher further discloses the first sealing element and/or the second sealing element is an O-shaped ring (shown in fig. 2).
In regards to claim 7, Kircher discloses a pipeline connector, characterized by comprising: 
a first pipeline (3), provided with a first flange (10) at one end; 
a second pipeline (2), provided with a second flange (22) at one end, the diameter of the second flange being greater than the diameter of the first flange; and 

wherein the first portion is fitted to the first flange through a first sealing element (16), and the second portion is fitted to the second flange through a second sealing element (24); 
and the first flange and the second flange are spaced from each other by a first distance (shown in fig. 2).
In regards to claim 8, Kircher further discloses the first flange is welded around the first pipeline; and/or the second flange is welded around the second pipeline (shown in fig. 2).
In regards to claim 9, Kircher further discloses the first sealing element and/or the second sealing element is a gasket (shown in fig. 2).
In regards to claim 10, Kircher further discloses the first sealing element and/or the second sealing element is an O-shaped ring (shown in fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Kircher.
Bryant discloses the pipeline connector of claim 7. Bryant does not disclose the flanges being welded around the pipelines.
However, Kircher shows a similar pipeline connector, with the flanges welded to the pipelines (see above).
Kircher teaches welding flanges to pipelines instead of having them remain in place by the tension of a bolted connection, achieving no unexpected results.  Therefore, one of ordinary skill in the art would have found it no more obvious than simple substitution to provide the pipeline connector of Bryant with welded flanges to create a strong, permanent connection, as taught by Kircher, producing no unexpected results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP §2143 (I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar pipeline connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        04/01/2021